On petition for rehearing our attention is directed to the fact that this appeal is from an order on a demurrer to the bill of complaint and that if said judgment is not sustained the defendant has its right to answer the bill and make an issue on the facts. It is suggested that notwithstanding this fact the main opinion of the Court uses language indicating that the cause was finally disposed of precluding the defendant from making any defense available to it.
We do not think the order of the Court susceptible of that interpretation nor was any language used in the opinion so intended. The order of reversal does not preclude the defendant from answering the bill and tendering such defense as it may have.
Other questions raised in the petition for rehearing were considered in connection with the main opinion.
Rehearing denied.
WHITFIELD, P.J., AND DAVIS, J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment. *Page 487